         Case 7:16-cr-00832-KMK Document 133 Filed 07/24/19 Page 1 of 2


                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York


                                                      United States Courthouse
                                                      300 Quarropas Street
                                                      White Plains, New York 10601


                                                      July 24, 2019

BY ECF

The Honorable Kenneth M. Karas
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, NY 10601

               Re:     United States v. Nicholas Tartaglione, S4 16 Cr. 832 (KMK)

Dear Judge Karas:

        The Government respectfully submits this letter to update the Court regarding the
conditions of the defendant’s confinement at the Metropolitan Correctional Center in Manhattan
(“MCC”). Legal counsel at the MCC has informed the Government that since the most recent
conference in this case on July 22, 2019, the MCC has taken multiple steps to address the Court’s
concerns. First, Mr. Tartaglione has received a fresh pack of batteries. Second, Mr. Tartaglione
has been permitted to select five books that he has not yet read and to keep them in his cell.1 Third,
Mr. Tartaglione has been provided with all of the discovery materials that he is permitted to keep
in his cell. Fourth, a hard drive containing a complete set of all discovery produced to date—with
the exception of certain sensitive materials that cannot be kept inside a jail facility—has been
transferred to a discovery room, where Mr. Tartaglione can review the drive’s contents. Mr.
Tartaglione reviewed that discovery today.




1
  MCC staff provided Mr. Tartaglione with five books to keep in his cell yesterday. Mr.
Tartaglione subsequently informed MCC staff that he had already read four of those books. This
morning, Mr. Tartaglione had a legal visit after which he spent multiple hours reviewing his
discovery. The Government understands that within approximately the last three hours, MCC
legal staff personally met with Mr. Tartaglione in the discovery review room and allowed him to
select four books that he has not yet read. Mr. Tartaglione was still reviewing his discovery
when MCC legal counsel left for the day, but counsel assured the Government that Mr.
Tartaglione would be permitted to swap the four books he selected for the four books he has
already read upon returning to his cell this evening.
         Case 7:16-cr-00832-KMK Document 133 Filed 07/24/19 Page 2 of 2
July 24, 2019
Page 2 of 2

       In the future, as soon as Mr. Tartaglione finishes a book or needs a new battery, he should
notify MCC staff, who will provide a replacement upon request.2 Should Mr. Tartaglione require
additional time to review his discovery, he should inform MCC staff.

         The Government has conveyed to MCC legal counsel that under no circumstances should
any MCC staff member retaliate or threaten to retaliate in any way against Mr. Tartaglione for his
complaints or requests. MCC legal counsel have assured the Government that MCC staff is aware
of this instruction.

        Should the Court have any questions or require any additional information regarding these
matters, the Government will promptly provide additional updates. The Government and MCC
legal counsel will continue to work with counsel for Mr. Tartaglione to ensure that any additional
concerns are addressed as quickly as possible.



                                                    Respectfully submitted,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney

                                               By: /s/ Maurene Comey
                                                   Maurene Comey
                                                   Jason Swergold
                                                   Assistant United States Attorneys


Cc:    Counsel of record (by ECF)
       Adam Johnson, Esq. (by email)




2
  The Government understands from speaking with MCC legal counsel that at the time of the
July 22, 2019 conference, Mr. Tartaglione had batteries in his cell, but he had not notified MCC
staff that the batteries needed to be replaced.
